Citation Nr: 0710862	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-09 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his brother and sister, and a friend


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
PTSD.  The record reflects that he has been diagnosed with 
PTSD by VA examiners.  With respect to in-service stressors, 
the veteran reported that while stationed in Bangkok, 
Thailand, he befriended a fellow soldier named Private 
[redacted] (or [redacted]).  According to the veteran, Private 
[redacted], who had been ill, died one day after surgery.  
However, the veteran indicated that he did not find out that 
Private [redacted] had died until one day, while assisting in 
the morgue, he saw the body when it was accidentally dropped.  
The veteran further related that Private [redacted]'s body was 
covered with blood and that while he was trying to put the 
corpse into a coffin, blood from the body splattered onto his 
clothes, face, and mouth.  According to the veteran, who 
indicated that he had never seen a dead body prior to this 
incident, he became so hysterical and distraught that he wept 
all day, took several showers, and brushed his teeth several 
times.  He stated that he was never the same after the 
incident.  

With respect to verification of this reported stressor, the 
record reflects that in March 2001, the U.S. Army and Joint 
Services Records Research Center (JSRRC) (formerly known as 
the Center for Unit Records Research) indicated that 
available U.S. Army Casualty data does not list a 
"[redacted]."  However, JSRRC indicated that morning reports, 
which could be used to verify daily personnel actions such as 
wounded in action, killed in action, etc., could be obtained 
from the National Personnel Records Center (NPRC).  However, 
although the veteran's service personnel file was requested 
from NPRC in November 2001, the record does not reflect that 
the RO ever requested such morning reports from the NPRC in 
an attempt to verify the veteran's reported stressor.  The 
Board finds that such an attempt should be made.

The Board, in reviewing the veteran's claims file, observes 
that the veteran, in statements in support of his claim, as 
well in treatment records, has asserted that while in service 
in Thailand, he and his Thai girlfriend went to a bar, where 
he was approached by three men, who called him a racial slur 
and then beat him up.  According to the veteran, he reported 
the incident to his commander, but that nothing was done 
about it and he was treated like a criminal instead of a 
soldier. 

Thus, based on this information, the Board finds that the 
appeal may also be construed to include service connection 
for PTSD due to personal assault.  However, the record does 
not reflect that the veteran's claim has been developed or 
adjudicated under the provisions of 38 C.F.R. § 3.304(f) (for 
PTSD) or the provisions of 38 C.F.R. § 3.304(f)(3) (2006)(for 
PTSD claims based on in-service personal assaults).  
Therefore, the Board concludes, that it must be determined 
whether the alleged assault in service, is verified by the 
record.  The Board also notes that the record does not 
reflect that the veteran has been provided a stressor 
development letter or notice of the alternate sources of 
evidence that may be utilized for verification of personal 
assaults, as contained in 38 C.F.R. § 3.304 (f)(3) (2006), as 
required by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter as to the 
issue that is the subject of this remand, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2006), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) and any other applicable 
legal precedent.  Specifically, the 
appellant and his representative should 
be informed of all information and 
evidence needed to substantiate and 
complete the claim, which information and 
evidence, if any, that he is to provide 
and which information and evidence, if 
any, VA will attempt to obtain.  VA must 
also request that the claimant provide 
any evidence in his possession that 
pertains to the claim.  The veteran must 
be apprised that a disability rating and 
an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

Advise the veteran that, based on the 
available information, his claim for 
service connection for an acquired 
psychiatric disorder may be construed to 
include PTSD, due to personal assault.  
The RO must advise the veteran of 
alternate sources of evidence for 
verification of personal assaults, as 
contained in 38 C.F.R. § 3.304(f)(3) 
(2006) and the VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, Par. 5.14d.  

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his PTSD since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the AMC should seek 
to obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  Appropriate steps should be taken to 
request the veteran to provide specific 
details about the stressful events he 
claims to have experienced while serving 
in Thailand.  In this regard, the veteran 
should be asked to provide, as precisely 
as possible, the precise dates and places 
of each claimed stressful event, as well 
as his unit assignment at the time of 
each claimed stressor.  The veteran 
should be advised that this information 
is vital to his claim and that failure to 
provide the requested information may 
result in denial of the claim. 

4.  Thereafter, the information regarding 
the veteran's service, including a copy 
of his service personnel record DA Form 
20, a listing of claimed stressors, and 
any other records relevant to the PTSD 
claim, should be forwarded to NPRC, and 
that organization should be requested to 
investigate and attempt to verify the 
alleged incidents, including the death of 
a Private "[redacted]" or "[redacted]," 
including by review of morning reports 
for the date of death of a Private 
"[redacted]" or "[redacted]," as reported 
by the veteran.

5.  If an in-service stressor is deemed 
verified by VA, to include a personal 
assault, the veteran should be scheduled 
for a complete and thorough VA 
examination by a psychiatrist to 
determine the nature and etiology of all 
current psychiatric disabilities.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior, and 
pursuant, to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

If, any reported stressor is deemed 
verified by VA, the psychiatrist must 
express an opinion as to whether the 
veteran meets the criteria for PTSD 
contained in DSM- IV, and if he meets 
such criteria, whether PTSD can be 
related to the stressors reported by the 
veteran and deemed by VA as having 
occurred during the veteran's active 
service.

If any psychiatric disability other than 
PTSD is diagnosed, the examiner must be 
requested to opine as to whether such 
psychiatric disability(s) is/are at least 
as likely as not related to service on 
any basis, or if preexisting service, 
was/were aggravated thereby.

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Following completion of the above, 
the claim for entitlement to service 
connection for PTSD, to include as due to 
personal assault, should be 
readjudicated.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


